EXHIBIT 10.3

 

SHILOH INDUSTRIES, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

WHEREAS,                                                   (the “Optionee”) is
an employee of                                              , a corporation
(“Employer”), and a wholly owned subsidiary of Shiloh Industries, Inc., a
Delaware corporation (the “Company”);

 

WHEREAS, the execution of this Nonqualified Stock Option Agreement (the
“Agreement”) in the form hereof has been duly authorized by a resolution of the
Compensation Committee of the Board of Directors (the “Committee”) of the
Company duly adopted on                             , 20     (the “Date of
Grant”); and

 

WHEREAS, the option granted hereunder is intended to be a nonqualified stock
option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Internal Revenue Code of 1986, as
amended.

 

NOW, THEREFORE, pursuant to the Company’s 1993 Key Employee Stock Incentive Plan
(As Amended) (the “Plan”), the Company hereby grants to the Optionee an option
to purchase              shares (the “Option Shares”) of the Company’s common
stock, par value $.01 per share (the “Common Stock”), at              Dollars
and                      Cents ($            ) per share, which purchase price
equals the price per share at which shares of the Common Stock closed on the
NASDAQ Stock Market on                             , 20     (same as “Date of
Grant”), as reported in the Wall Street Journal (the “Exercise Price”) and
agrees to cause certificates for any Option Shares purchased hereunder to be
delivered to the Optionee under full payment of the aggregate Exercise Price,
subject to the terms and conditions of the Plan and the terms and conditions
hereinafter set forth.

 

1. (a) Except as otherwise provided on Exhibit A attached hereto, this option
for the Option Shares, shall vest ratably over a period of three (3) years
according to the following schedule:

 

  (i)   One-third (1/3) of the Option Shares shall vest upon the first (1st)
anniversary of the Date of Grant;

 

  (ii)   An additional one-third (1/3) of the Option Shares shall vest upon the
second (2nd) anniversary of the Date of Grant; and

 

  (iii)   The final one-third (1/3) of the Option Shares shall vest upon the
third (3rd) anniversary of the Date of Grant.



--------------------------------------------------------------------------------

Upon a “Change in Control” as hereinafter defined, all Option Shares not
previously vested in accordance with this Agreement shall immediately vest in
full and shall be exercisable in whole or in part from time to time, in
accordance with this Agreement.

 

(b) For purposes of the Plan and this Agreement, a change in control (“Change in
Control”) shall be deemed to have occurred if:

 

(i) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding the Company, the Employer, any of
their subsidiaries, MTD Products Inc., or any of its affiliates), should acquire
direct or indirect ownership of twenty percent (20%) or more of the combined
voting power of the then outstanding securities of the Company; provided,
however, that for purposes of this Section, any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company shall not
constitute a Change of Control; or

 

(ii) the consummation of any one of the following transactions:

 

  (A)   any consolidation or merger of the Company in which the Company is not
the surviving corporation, other than (i) a merger of the Company in which the
holders of the Common Stock of the Company immediately prior to the merger, have
the same proportionate ownership of the surviving corporation immediately after
the merger; or (ii) a merger or consolidation of the Company with MTD Products
Inc or any of its affiliates; or

 

  (B)   any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company except for a sale, lease or exchange to MTD Products Inc or any of its
affiliates; or (iii) during any period of two (2) consecutive years, the
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of the period.

 

2. The aggregate Exercise Price may be paid (a) in cash, (b) by check acceptable
to the Company, (c) by actual or constructive transfer to the Company of
nonforfitable, nonrestricted shares of Common Stock that shall have been owned
by the Optionee for at least

 

- 2 -



--------------------------------------------------------------------------------

six (6) months prior to the date of exercise and have a fair market value, as
determined by the Committee, at the time of exercise equal to the aggregate
Exercise Price, or (d) by a combination of any of the foregoing methods of
payment. Payment of the aggregate Exercise Price shall be deemed to have been
made in cash if the Optionee shall have made arrangements satisfactory to the
Company with a broker who is a member of the National Association of Securities
Dealers, Inc. to sell on the date of exercise a sufficient number of the Option
Shares being acquired pursuant to the exercise so that the net proceeds of the
sale transaction will at least equal the full amount of the aggregate Exercise
Price and pursuant to which the broker undertakes to deliver the full amount of
the aggregate Exercise Price to the Company not later than the date on which the
sale transaction will settle in the ordinary course of business.

 

3. This option shall terminate on the earliest of the following dates:

 

(a) Thirty (30) days after the Optionee ceases to be an employee of the Company,
the Employer, or any subsidiary thereof for any reason other than death or
permanent and total disability or as described in Section 3(b) below;

 

(b) Ninety (90) days after the Optionee ceases to be an employee of the Company,
the Employer, or any subsidiary thereof for any reason of (i) termination of
employment under circumstances determined by the Committee to be for the
convenience of the Company, the Employer or any subsidiary thereof, or (ii)
retirement under a retirement plan of the Company, the Employer or any
subsidiary thereof at or after the earliest voluntary retirement age provided
for therein or retirement at an earlier age with the consent of the Committee;

 

(c) One (1) year after the death or permanent and total disability of the
Optionee, if the Optionee dies or becomes permanently and totally disabled (i)
while an employee of the Company, the Employer or any subsidiary thereof, or
(ii) within the ninety (90) day period referred to in Section 3(b) above;

 

(d) Ten (10) years from the Date of Grant;

 

(e) In the event that the Optionee commits an act that the Committee determines
to have been intentionally committed and materially inimical to the interests of
the Company, the Employer or any subsidiary thereof, this option shall terminate
as of the time of the commission of that act, notwithstanding any other
provision of this Agreement. Nothing contained in this Agreement shall limit in
any way whatsoever any right that the Company, the Employer or any subsidiary
thereof may otherwise have to terminate the employment of the Optionee at any
time.

 

4. This option may not be transferred by the Optionee except by will or the laws
of descent and distribution and may not be exercised during the lifetime of the
Optionee except by the Optionee or, in the event of his or her legal incapacity
to do so, by his or her guardian or legal representative acting on behalf of the
Optionee in a fiduciary capacity under state law and court supervision.

 

- 3 -



--------------------------------------------------------------------------------

5. This option may not be exercised if the exercise would involve a violation of
any applicable federal or state securities law in the opinion of the Committee.

 

6. If the Company shall be required to withhold any federal, state, local or
foreign tax in connection with an exercise of this option, it shall be a
condition to the exercise that the Optionee pay or make provision satisfactory
to the Company for the payment of any such taxes.

 

7. For the purposes of this Agreement, (a) the term “subsidiary” means a
corporation, joint venture, partnership, unincorporated association or other
entity in which the Company or the Employer, directly or indirectly, owns or
controls more than fifty percent (50%) of the total combined voting or other
decision-making power, and (b) the continuous employment of the Optionee with
the Company, the Employer or any subsidiary thereof shall not be deemed
interrupted, and the Optionee shall not be deemed to have ceased to be an
employee of the Company, the Employer or any subsidiary thereof, by reason of
the transfer of employment among the Company, the Employer or any subsidiary
thereof.

 

8. This Agreement is subject to the terms and conditions of the Plan. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern.

 

Executed at Cleveland, Ohio this      day of                     , 20    .

 

SHILOH INDUSTRIES, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

    Company

 

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Nonqualified Stock Option Agreement and accepts the option granted
hereunder, subject to the terms and conditions set forth herein and the terms
and conditions of the Plan.

 

OPTIONEE

 

--------------------------------------------------------------------------------

 

- 4 -



--------------------------------------------------------------------------------

Exhibit A

 

Vesting   Schedule:

 

  (i) One-third (1/3) of the Option Shares shall vest upon the first (1st)
anniversary of the Date of Grant;

 

  (ii) An additional one-third (1/3) of the Option Shares shall vest upon the
second (2nd) anniversary of the Date of Grant; and

 

  (iii) The final one-third (1/3) of the Option Shares shall vest upon the third
(3rd) anniversary of the Date of Grant, unless otherwise specified as follows:

 

- 5 -